Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JACLYN SCHADE on 02/09/2021.

The application has been amended as follows: 
Claim 1 Line 32: --accordingly providing a control signal--.
Claim 1 Line 34: --the first and second switching elements--.
Claim 1 Line 34-35: --the first and second switching elements--.
Claim 1 Line 35: --has a duty cycle--.
Claim 3 Line 5: --[[an]] the actual value--.
Claim 3 Line 6: --[[a]] the desired value--.
Claim 8 Line 26: --second power supply terminals--.
Claim 17 Line 4: --[[an]] the actual value--.
Claim 17 Line 5: --[[a]] the desired value--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Collins; Duane Z. et al. US 20100137093 A1, hereinafter Collins, discloses an electrically controllable hydraulic system for a vehicle transmission for coupling and transmitting engine power to wheels of the vehicle [0028] by actuation of at least one transmission element (18) of the vehicle transmission via the hydraulic system, wherein the hydraulic system comprises; a pressure pump system (12): a subsystem comprising: the at least one transmission element (18); an electrically controlled hydraulic pressure controlling module including a hydraulic valve element (16) for controlling a hydraulic pressure supplied to the at least one transmission element to actuate said transmission element within an actuation range [0030] and an electromagnetically controllable operating element (14) for operating the hydraulic valve element [0030]; 
a driver circuit (56) to provide a drive signal for controllably driving the electrically controlled hydraulic pressure controlling module [0042], 
a control circuit (28) having an input for receiving an input signal (38) indicative for a desired value of said actuation of said transmission element [0038] and for accordingly sending a control signal (34) for controlling the electromagnetically controllable operating element [0038].
Collins further discloses the electromagnetically controllable operating element (14) may be operated via a pulse-width modulated (PWM) solenoid [0033].
Collins fails to explicitly state that the device further comprises wherein the subsystem has a first cutoff frequency, and wherein the electrically controlled hydraulic pressure controlling module has a second cut-off frequency higher than said first cutoff frequency;
wherein the driver circuit comprises a bridge circuit having a first supply branch and a second supply branch provided between a first power supply terminal and a second power supply terminal, the first power supply terminal and the second power supply terminal defining a power supply polarity, wherein the first supply branch comprises a first controllably conductive channel of a first switching element between the first power supply terminal and a first connection node and a first unidirectional conductive element arranged between the first connection node and the second power supply terminal, and wherein the second supply branch comprises a second controllably conductive channel of a second switching element between the second power supply terminal and a second connection node and a second unidirectional conductive element between the second connection node and the first power supply terminal, and wherein the first and the second unidirectional conductive element are each arranged with their non conductive direction with respect to the power supply polarity, and wherein the electromagnetically controllable operating element is provided as a load between said first and said second connection node to receive the drive signal; and 
a first mode wherein the switching elements are both conductive and a second mode wherein the switching elements are both non-conductive, wherein the control signal has duty cycle that corresponds to a dithered input value, being an input value of said input signal modified by a dither value, wherein the dither value varies according to 
The applicants admitted prior art, hereinafter APPA, discloses (Fig. 4A-4D) a driver circuit comprises a bridge circuit having a first supply branch (left side as depicted) and a second supply branch (right side as depicted) provided between a first power supply terminal (“power supply”) and a second power supply terminal (“ground”), the first power supply terminal and the second power supply terminal defining a power supply polarity, wherein the first supply branch comprises a first controllably conductive channel of a first switching element  (“MOSFET”) between the first power supply terminal and a first connection node (depicted node left of “solenoid”) and a first unidirectional conductive element (“Diode 1”) arranged between the first connection node and the second power supply terminal, and wherein the second supply branch comprises a second controllably conductive channel of a second switching element (“MOSFET 1”) between the second power supply terminal and a second connection node (depicted node right of “solenoid”) and a second unidirectional conductive element (“Diode”) between the second connection node and the first power supply terminal, and wherein the first and the second unidirectional conductive element are each arranged with their non conductive direction with respect to the power supply polarity (depicted with that direction), and wherein the electromagnetically controllable operating element (“Solenoid”) is provided as a load between said first and said second connection node to receive the drive signal (“ON”, “PWM”).
Because both Collins and APPA teach driver circuits for PWM solenoids, it would have been obvious to one skilled in the art to substitute the generic driver circuit for the 
The modified device of Collins/APPA fails to explicitly state that the device further comprises wherein the subsystem has a first cutoff frequency, and wherein the electrically controlled hydraulic pressure controlling module has a second cut-off frequency higher than said first cutoff frequency; and a first mode wherein the switching elements are both conductive and a second mode wherein the switching elements are both non-conductive, wherein the control signal has duty cycle that corresponds to a dithered input value, being an input value of said input signal modified by a dither value, wherein the dither value varies according to a periodic function with a dither frequency in a range determined by said first frequency, and said second frequency.
Further modification of the modified device of Collins/APPA cannot be performed without improper hindsight bias.
Claims 2-7 and 9-15 are dependent upon claim 1 and are therefore allowable.
Regarding Claim 8, Collins discloses 8 a method of electrically controlling a vehicle transmission for coupling and transmitting engine power to wheels of the vehicle [0028], the system having at least one transmission element (18), the method being provided for said controlling by actuation of the at least one transmission element within an actuation range using an electrically controlled hydraulic pressure controlling module for actuating the at least one transmission element via a hydraulic system (12/14), the electrically controlled hydraulic pressure controlling module including a hydraulic valve element (16) for controlling a hydraulic pressure supplied to the at least one transmission element [0030] and an electromagnetically controllable operating element the electromagnetically controllable operating element [0038]. 
Collins further discloses the electromagnetically controllable operating element (14) may be operated via a pulse-width modulated (PWM) solenoid [0033].
Collins fails to explicitly state that the method further comprises modifying said input signal by a dither value, wherein the dither value varies according to a periodic function with a dither frequency and
controlling a pair of a first and a second electric switching elements, the first switching element being arranged in a first electric supply branch between a first power supply terminal and a first connection node, the first electric supply branch further including a first unidirectional element between the first connection node and a second power supply terminal, the second switching element being arranged in a second electric supply branch between the second power supply terminal and a second connection node, the second electric supply branch further including a second unidirectional element between the second connection node and the first power supply terminal, wherein the first and the second unidirectional conductive element are each arranged with their non conductive direction with respect to a power supply polarity defined by said first and said second power supply terminal, the control signal determining a driving current for driving the electromagnetically controllable operating element of the electrically controlled hydraulic pressure controlling module and wherein 
APPA, discloses (Fig. 4A-4D) modifying said input signal by a dither value, wherein the dither value varies according to a periodic function with a dither frequency [0045]and a driver circuit comprises a bridge circuit having a first supply branch (left side as depicted) and a second supply branch (right side as depicted) provided between a first power supply terminal (“power supply”) and a second power supply terminal (“ground”), the first power supply terminal and the second power supply terminal defining a power supply polarity, wherein the first supply branch comprises a first controllably conductive channel of a first switching element  (“MOSFET”) between the first power supply terminal and a first connection node (depicted node left of “solenoid”) and a first unidirectional conductive element (“Diode 1”) arranged between the first connection node and the second power supply terminal, and wherein the second supply branch comprises a second controllably conductive channel of a second switching element (“MOSFET 1”) between the second power supply terminal and a second connection node (depicted node right of “solenoid”) and a second unidirectional conductive element (“Diode”) between the second connection node and the first power supply terminal, and wherein the first and the second unidirectional conductive element 
Because both Collins and APPA teach driver circuits for PWM solenoids, it would have been obvious to one skilled in the art to substitute the generic driver circuit for the bridge circuit driver circuit to achieve the predictable result of actuating the PWM solenoid.
The modified device of Collins/APPA fails to explicitly state that the method further comprises wherein the control signal alternately causes the first and the second switching element to simultaneously achieve their conductive mode and their non-conductive mode wherein the transmission element and the electrically controlled hydraulic pressure controlling module form a subsystem with a first cutoff frequency, wherein the electrically controlled hydraulic pressure controlling module has a second cut-off frequency higher than said first cutoff frequency and wherein the dither frequency is in a range determined by said first cutoff frequency and said second cutoff frequency.
Further modification of the modified device of Collins/APPA cannot be performed without improper hindsight bias.
Claims 16-20 are dependent upon claim 8 and are therefore allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745